John Osborne plaint. agt William Measure Defend* in an action of the case for that hee the sd Measure did sell unto the sd Osborne ü parts of the Catch Hopewell of which Robert Haughton was late Master) for Fifty five tonns 8s upon the Measure 8s calculation of the same her burthen appeares to bee but Forty Seven tonns or thereabouts whereby the plaint, is damnified to the value of thirty pounds or thereabouts, with all other due damages according to attachmt dat. July: 22° 1675. [333] . . . The Jury . . . found for the Defendant costs of Court.